Citation Nr: 1426486	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-30 708	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left knee disability to include as secondary to service-connected right patellofemoral pain syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder to include sleep and memory problems.

3.  Entitlement to service connection for gastroesophageal reflux disease to include as secondary to service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1977 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in January 2012, the Board reopened the claim of service connection for left knee disability and remanded the reopened claim and the other claims for further development, which has been completed.

In order to more accurately reflect the contentions and state of the medical evidence, the Board has restyled the claims for service connection for a psychiatric disorder to include posttraumatic stress disorder, and for sleep and memory problems, as shown on the title page of the decision.  

The claim of service connection for gastroesophageal reflux disease is REMANDED to an Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  A left knee disability, patellofemoral pain syndrome and degenerative joint disease, was not affirmatively shown to have had onset in service; arthritis was not manifested to a compensable degree within one year after the separation from service; patellofemoral pain syndrome and degenerative joint disease were not caused by or made worse by service-connected patellofemoral pain syndrome of the right knee; and left knee patellofemoral pain syndrome and degenerative joint disease are not otherwise the result of an injury, disease, or event of service origin.



2.  The diagnosis of posttraumatic stress disorder with sleep and memory problems is the result of a credible in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability to include as secondary to service-connected right patellofemoral pain syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for posttraumatic stress disorder with sleep and memory problems have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.





The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in June 2007.  As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

VA has obtained the service treatment records and VA medical records. 

The Veteran was afforded VA examinations in February 2008 and March 2012.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports, taken together, are adequate to decide the claim for service connection for a left knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 



As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  



Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include arthritis, if it becomes manifest to a degree of 10 percent within one year from date of separation from service.

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected"). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Left Knee 

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of left patellofemoral pain syndreome.  On entrance examination in May 1977, the left knee was normal.  In the narrative section, the Veteran stated he had hurt a knee playing football, but did not disclose which knee.  The Veteran was accepted into service.





In November 1980, the Veteran was in a vehicle accident and he complained only of his back.  On periodic examination in 1984, there was no abnormality of the left knee.

In July 1989, the Veteran was in another vehicle accident and he again complained only of his back.  In May 1990, on periodic physical examination, abrasions on the left knee were noted.  In May 1991, the Veteran was diagnosed with a right medial meniscus tear.  There is a single notation in May 1991 referring to the left knee, but from the context it was the right knee.   In August 1991 and again in October 1991, the Veteran had surgical treatment of the meniscal injury of the right knee.  In November 1991, the Veteran had 135 degrees flexion and 0 degrees extension in the left knee.

On separation examination in February 1992, the left knee was normal and there were no references to the left knee by the Veteran.  He did mention the vehicle accident in 1989 and the two surgeries for the right knee.

After service, in October 2000, the Veteran suffered a left ankle injury eventually requiring surgical repair, but there is no mention of the left knee being affected. 

The earliest mention in VA records of either knee is in January 2003 with multiple references to both the right and left knee.

In November 2004, the Veteran was afforded a VA examination.  He complained of symptoms of pain, stiffness, swelling, weakness, fatigue, a lack of endurance, locking, and instability in each knee.  X-rays showed degenerative changes bilaterally.  The diagnosis was bilateral patellofemoral pain syndrome and degenerative joint disease. 






In an addendum dated in January 2005, the VA examiner stated it was less likely than not that the service-connected right knee caused the condition in the left knee and based his conclusion on the medical literature and his discussions with orthopedic surgeons. 

In a statement dated in July 2007, the Veteran stated the pain in his left knee was worse.

On a VA examination in February 2008, the Veteran stated that he placed more weight on his left leg, because of his right knee. 

The Veteran testified that he injured his left knee before service at age 16 when he fell.  That injury resulted in a scar.  The Veteran also testified that before his first right meniscal surgery, the doctor told him the left knee would start to bother him because the Veteran would favor the right knee and put more pressure on the left knee.  He first had complaints about the left knee in 2002.

On VA examination in March 2012, the Veteran stated that his left knee problems began in approximately 1999 or 2000.  The Veteran stated that he placed stress on his left knee due to his service-connected right knee disability.  The diagnosis degenerative joint disease of the left knee.  The VA examiner expressed the opinion that the left knee condition was less likely than not proximately due to or the result of the service-connected right knee.  The VA examiner noted that the left knee condition became symptomatic in 1999 after service, that the Veteran had denied left knee complaint or injury in service, and that the Veteran asserted that the left knee condition developed, because he was compensating for his right knee condition.  The VA examiner noted that the Veteran was 53 years old and that X-rays of the knees showed early arthritis, a finding not unusual for the Veteran's age.  





The VA examiner concluded that the current left knee condition was not secondary and not aggravated by service and not secondary or aggravated by the service-connected right knee condition.  

Analysis 

The Veteran does not contend and the evidence does not show that a left knee disability had onset during service.  The Veteran does assert that the left knee disability began in about 1999 as the result of stress on the left knee in compensating for the service-connected right knee.

As for presumptive service connection for degenerative joint disease, a form of arthritis, of the left knee as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, this was first documented by X-ray on a VA examination in November 2004, well beyond the one-year presumptive period after discharge from service in 1992, for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b).

On the question of whether the disability of the left knee was caused by or aggravated by the service-connected right knee disability, to the extent the Veteran asserts that there is an association between a disability of the left knee and the service connected right knee patellofemoral pain syndrome, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to diagnosis a disability of the left knee, patellofemoral pain syndrome or degenerative joint disease, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  


And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the question of secondary service connection.  Thus, the Veteran's lay statements of causation are afforded no probative value.

The competent medical evidence of record includes the opinion of a VA physician who is qualified by specialized education and training to offer a medical opinion. 

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is fully articulated, that is, unequivocally stated, whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The VA examiner expressed the opinion that the left knee condition was less likely than not proximately due to or the result of the service-connected right knee.  The VA examiner noted that the Veteran was 53 years old and that X-rays of the knees showed early arthritis, a finding not unusual for the Veteran's age.  The VA examiner concluded that the current left knee condition was not secondary and not aggravated by service and not secondary or aggravated by the service-connected right knee condition. The Board findings that the opinion of the VA physician is persuasive evidence, which opposes, rather than supports the claim, and there is no contrary opinion to weight against. 

As the opinion of the VA physician was based on a correct factual premise and pertinent medical history, and as the opinion is unequivocal and supported by rationale and the disability is described in sufficient detail so that the Board's review of the claim is a fully informed one, the opinion of the VA physician is persuasive evidence against the claim. 



On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left knee disability, including secondary service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Posttraumatic Stress Disorder with Sleep and Memory Problems

The Veteran contends that service connection is warranted for posttraumatic stress disorder with memory and sleep problems.  He asserts that his in-service stressor was a military sexual trauma that he suffered while on active duty in September 1991.

Service connection for posttraumatic stress disorder specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f) (5).

The Veteran has recounted in several written statements and in his hearing testimony the circumstances surrounding the sexual assault in service by one or more soldiers after meeting them in a strip club.  



The Veteran stated that he was invited to accompany the soldiers to a house party,  that on the way they stopped at the house of one of them, that while there the Veteran was served a drink that apparently contained a drug, and that he subsequently awoke with two men holding him down and another raping him.  

The Veteran has submitted statements from his ex-wife, who recalled his telling her about the incident in 1991 after she had noticed a change in his behavior.  She recalled that he began drinking heavily and had resisted physical contact from her.   

In a written statement, the Veteran's mother recalled that after she had noticed something was wrong with the Veteran, he had informed her in December 1993 that he had been sexually assaulted by three men in 1991 while in the Army. 

The Veteran's sister also provided a written statement attesting to the Veteran's mood swings and "nerves" after the reported incident in service.

On examination by a VA clinical psychologist in February 2012, which included diagnostic testing, resulting in a diagnosis of posttraumatic stress disorder.  The VA examiner expressed the opinion that it was more likely than not that the diagnosis of posttraumatic stress disorder was due to the alleged in-service military sexual assault, and it was more likely than not that posttraumatic stress disorder included memory problems and sleep disturbances."

As there is a valid diagnosis of posttraumatic stress disorder that has been medically related to credible supporting evidence of in-service stressor of a sexual assault as evidenced by statements from the Veteran, the Veteran's ex-wife, his mother, and his sister, which corroborate the Veteran's account of the event as well as his behavioral changes following the event.  

In the absence of evidence to the contrary, the Board finds that the criteria for service connection for posttraumatic stress disorder with sleep and memory problems have been met.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a left knee disability, patellofemoral pain syndrome and degenerative joint disease, to include as secondary to service-connected right patellofemoral pain syndrome is denied.

Service connection for posttraumatic stress disorder to include sleep and memory problems is granted.


REMAND

The Veteran asserts that gastroesophageal reflux disease is secondary to posttraumatic stress disorder with sleep and memory problems.  As service connection for posttraumatic stress disorder with sleep and memory problems is granted, a remand is necessary for the RO to adjudicate the claim of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is at least as likely as not (probability of 50 percent) that gastroesophageal reflux disease is caused by or aggravated by service-connected posttraumatic stress disorder with sleep and memory problems?  






The term "aggravation" means a permanent increase in severity of gastroesophageal reflux disease, that is, an irreversible worsening of gastroesophageal reflux disease beyond natural progress due to posttraumatic stress disorder, as contrasted to a temporary worsening of symptoms. 

2.  After the above development, adjudicate the claim of service connection for gastroesophageal reflux disease to include as secondary to service-connected posttraumatic stress disorder with sleep and memory problems.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


